



109 HR 4704 IH: Emergency Preparedness and Response


U.S. House of Representatives
2006-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4704

		IN THE HOUSE OF REPRESENTATIVES

		

			February 7, 2006

			Mr. Langevin (for

			 himself, Mr. Weldon of Pennsylvania,

			 and Mr. Ramstad) introduced the

			 following bill; which was referred to the Committee on Transportation and

			 Infrastructure, and in addition to the Committee on

			 Small Business, for a

			 period to be subsequently determined by the Speaker, in each case for

			 consideration of such provisions as fall within the jurisdiction of the

			 committee concerned

		

		A BILL

		To address the needs of individuals with disabilities in

		  emergency planning requirements and relief efforts in the event of a major

		  disaster, to increase the accessibility of replacement housing built with

		  Federal funds following Hurricane Katrina and other major disasters, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Emergency Preparedness and Response

			 for Individuals With Disabilities Act of 2006.

		IEmergency planning

			 and response for individuals with disabilities

			101.Definitions

				(a)In

			 generalSection 506 of the

			 Homeland Security Act of 2002 (6 U.S.C. 316) is amended—

					(1)in the section

			 heading by striking DEFINITION and inserting

			 DEFINITIONS;

					(2)by redesignating

			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and

			 realigning the margin as appropriate; and

					(3)by striking

			 , the term and inserting the following: “—

						

							(1)the term

				individual with a disability has the meaning given the term in

				section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);

				and

							(2)the

				term

							.

					(b)Conforming

			 amendmentThe table of contents contained in section 1(b) of such

			 Act (116 Stat. 2135) is amended by striking the item relating to section 506

			 and inserting the following:

					

						

							Sec. 506.

				Definitions.

						

						.

				102.Disability

			 coordinator

				(a)In

			 generalTitle V of the

			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at

			 the end the following:

					

						512.Disability

				coordinator

							(a)In

				generalAfter consultation with organizations representing

				individuals with disabilities and the Interagency Coordinating Council on

				Emergency Preparedness and Individuals with Disabilities established under

				Executive Order 13347 (6 U.S.C. 312 note), the Secretary shall appoint a

				Disability Coordinator. The Disability Coordinator shall report directly to the

				Secretary, in order to ensure that the needs of individuals with disabilities

				are being properly addressed in emergency preparedness and disaster

				relief.

							(b)ResponsibilitiesThe

				Disability Coordinator shall be responsible for—

								(1)providing guidance

				and coordination on matters related to individuals with disabilities in

				emergency planning requirements and relief efforts in the event of a major

				disaster;

								(2)interacting

				directly with Department staff, the Interagency Coordinating Council on

				Emergency Preparedness and Individuals with Disabilities established under

				Executive Order No. 13347 (6 U.S.C. 312 note), other agencies of the Federal

				Government, and State and local government authorities regarding the needs of

				individuals with disabilities in emergency planning requirements and relief

				efforts in the event of a major disaster;

								(3)consulting with

				organizations that represent the interests and rights of individuals with

				disabilities about the needs of individuals with disabilities in emergency

				planning requirements and relief efforts in the event of a major

				disaster;

								(4)coordinating and

				disseminating best practices and model evacuation plans for individuals with

				disabilities;

								(5)developing a

				curriculum for first responder training on the needs of individuals with

				disabilities, including the needs of individuals with physical disabilities and

				the needs of individuals with psychiatric disabilities;

								(6)developing

				training materials for State and local governmental officials, first

				responders, and others about the importance of allowing individuals with

				disabilities to retain their durable medical equipment, wheelchairs, service

				animals, and other assistive devices, to the maximum extent possible, in the

				aftermath of a major disaster;

								(7)working with the

				Director of the Centers for Medicare and Medicaid Services, durable medical

				equipment regional carriers, manufacturers and suppliers of durable medical

				equipment, and medical professionals to draft an emergency response plan for

				the temporary loan or replacement of durable medical equipment in the event of

				a major disaster;

								(8)ensuring the

				accessibility of telephone hotlines and websites regarding emergency

				preparedness, evacuations, and disaster relief;

								(9)working with the

				Chairman of the Federal Communications Commission to ensure that video

				programming distributors, including broadcasters, cable operators, and

				satellite television services, make emergency information accessible to

				individuals with hearing and vision disabilities;

								(10)coordinating the

				availability of accessible transportation options for individuals with

				disabilities in the event of an evacuation;

								(11)providing

				guidance and implementing policies to ensure that the rights and wishes of

				individuals with disabilities regarding post-evacuation residency and

				relocation are respected;

								(12)ensuring that

				meeting the needs of individuals with disabilities are included in any Federal

				emergency response plans; and

								(13)any other duties

				relevant to emergency preparedness and response for individuals with

				disabilities.

								.

				(b)Technical and

			 conforming amendmentsThe Homeland Security Act of 2002 (6 U.S.C.

			 101 et seq.) is amended—

					(1)by redesignating

			 the second section designated as section 510 as section 511; and

					(2)in the table of

			 contents by inserting after the item relating to section 509 the

			 following:

						

							

								Sec. 510. Procurement of security countermeasures for Strategic

				National Stockpile.

								Sec. 511. Urban and other high risk area communications

				capabilities.

								Sec. 512. Disability

				Coordinator.

							

							.

					103.Temporary

			 housingSection 408(c)(1)(B)

			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5174(c)(1)(B)) is amended—

				(1)by redesignating clauses (ii) and (iii) as

			 clauses (iii) and (iv), respectively; and

				(2)by inserting after

			 clause (i) the following:

					

						(ii)Accessible

				temporary housingIn the event temporary housing units, including

				trailers, are provided under clause (i), not less than 30 percent of such

				temporary housing shall be physically accessible to and usable by individuals

				with disabilities, and the accessible units shall be integrated with other

				available housing

				units.

						.

				104.Right of

			 individuals with disabilities to live independentlySection 308 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5151) is amended by

			 adding at the end the following:

				

					(c)Individuals with

				disabilitiesPersonnel carrying out Federal assistance functions

				under subsection (a) and governmental bodies and other organizations providing

				assistance under subsection (b) shall exert maximum effort to ensure that

				individuals with disabilities (as defined in section 3 of the Americans with

				Disabilities Act of 1990 (42 U.S.C. 12102)) who were living independently

				before evacuating their homes due to a major disaster or emergency are offered

				housing alternatives with comparable

				independence.

					.

			105.GAO Study on

			 accessibility of emergency shelters

				(a)In

			 generalThe Comptroller

			 General of the United States shall conduct a national study regarding whether,

			 and, if so, to what extent, emergency shelters for use in response to a major

			 disaster, as that term is defined in section 102(2) of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), are

			 accessible to, and usable by, individuals with disabilities.

				(b)ReportNot

			 later than 12 months after the date of enactment of this Act, the Comptroller

			 General shall submit a report summarizing the results of this study to the

			 Committee on Homeland Security and Governmental Affairs and the Committee on

			 Health, Education, Labor, and Pensions of the Senate and the Committee on

			 Homeland Security and the Committee on Education and the Workforce of the House

			 of Representatives.

				IIIncreasing

			 Accessibility of Replacement Housing

			201.Amount of

			 assistance available

				(a)In

			 generalSection 408(c)(3) of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5174(c)(3)) is amended by adding at the end the following:

					

						(D)Additional

				assistance for enhanced accessibilityThe maximum amount of

				assistance provided to a household under this paragraph may be increased by

				$5,000 if the owner of the residence involved agrees to comply with the

				increased accessibility standards described in paragraph

				(5).

						.

				(b)Maximum

			 amountsSection 408(h)(1) of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5174(h)(1)) is amended by

			 striking $25,000 and inserting $30,000.

				(c)Small

			 businessesSection 7(b) of the Small Business Act (15 U.S.C.

			 636(b)) is amended by inserting immediately after paragraph (3) the

			 following:

					

						(4)Accessibility of

				replacement housingNotwithstanding any other provision of law,

				the Administrator may increase the maximum amount of a loan under this

				subsection by not more than 10 percent if—

							(A)the loan is for

				replacement of a private residence; and

							(B)the owner agrees

				to comply with the increased accessibility standards described in paragraph (5)

				of section 408(c) of the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act (42 U.S.C.

				5174(c)).

							.

				(d)Clerical

			 amendmentsSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended

			 in the undesignated matter at the end—

					(1)in the sentence

			 beginning In the Administration of the disaster loan program by

			 striking , (2), and (4) and inserting and (2);

			 and

					(2)in the sentence

			 beginning A State grant made on or prior to July 1, 1979 by

			 striking , (2), or (4) and inserting or

			 (2).

					202.Accessibility

			 standardsSection 408(c) of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5174(c)) is amended by adding at the end the following:

				

					(5)Increased

				accessibility standards for replacement housing

						(A)In

				generalThe increased accessibility standards described in this

				paragraph include features that allow a residence to be accessible to, and

				usable by, an individual with a disability (including a person who uses a

				wheelchair).

						(B)Minimum

				requirementsThe accessible features described in this paragraph

				include, at a minimum—

							(i)an

				accessible pathway from outside of the residence to an accessible

				entrance;

							(ii)an accessible

				entrance;

							(iii)an accessible

				pathway that connects the accessible entrance to the accessible features within

				the residence;

							(iv)accessible

				interior doors;

							(v)accessible

				environmental controls;

							(vi)an accessible

				sleeping area;

							(vii)an accessible

				bathing area;

							(viii)an accessible

				bathroom that includes an accessible toileting area;

							(ix)an accessible

				kitchen; and

							(x)accessible living

				space.

							(C)LocationThe

				interior accessible features described in subparagraph (B) shall either be

				located on 1 level of the residence or connected to each other in a manner that

				allows their independent use by an individual with a disability (including a

				person who uses a wheelchair).

						(D)Standards

							(i)In

				generalNot later than 12 months after the date of enactment of

				this paragraph, the Architectural and Transportation Barriers Compliance Board

				shall issue and publish standards setting forth the minimum technical criteria

				necessary to implement the requirements set forth in this paragraph. The

				Architectural and Transportation Barriers Compliance Board shall periodically

				review and, as appropriate, amend the standards.

							(ii)Interim

				standardsIf a State or locality has an ordinance, statute, or

				regulation that provides for increased housing accessibility standards

				comparable to those in subparagraph (B), residents of that State or locality

				who agree to meet the standards shall be eligible for the increased funds

				available under paragraph (3)(D) of this subsection and paragraph (4) of

				section 7(b) of the Small Business Act (15 U.S.C. 636(b)), until such time as

				the Architectural and Transportation Barriers Compliance Board issues and

				publishes its standards under clause (i).

							(6)Enforcement of

				accessibility standards

						(A)Requirement for

				additional assistance for enhanced accessibilityEach applicant

				for additional assistance for enhanced accessibility under paragraph (3)(D) of

				this subsection or section 7(b)(4) of the Small Business Act shall submit an

				assurance to the Federal Emergency Management Agency that the residence

				described in paragraph (3)(D) of this subsection or section 7(b)(4) of the

				Small Business Act, as the case may be (referred to in this paragraph as

				replacement housing), shall be constructed in compliance with

				the increased accessibility standards described in paragraph (5).

						(B)Approval of

				architectural and construction plans

							(i)SubmissionEach

				applicant for additional assistance for enhanced accessibility under paragraph

				(3)(D) of this subsection or section 7(b)(4) of the Small Business Act shall

				submit architectural and construction plans for the proposed replacement

				housing to the appropriate State or local agency.

							(ii)Federal housing

				assistanceThe Secretary of Homeland Security and the Director of

				the Federal Emergency Management Agency shall not provide any financial

				assistance under this Act to a State or unit of general local government (or

				any agency thereof) unless the appropriate State or local agency is, in the

				determination of such Secretary or Director, taking the enforcement actions

				described in clause (iii).

							(iii)Enforcement

				actionsThe enforcement actions described in this clause

				are—

								(I)reviewing any

				plans for proposed replacement housing submitted under clause (i) and approving

				or disapproving such plans based upon compliance of the replacement housing

				with the requirements of paragraph (5); and

								(II)consistent with

				applicable State or local laws and procedures, withholding final approval for

				construction or occupancy of the replacement housing unless and until such

				compliance is achieved.

								(iv)Enforcement by

				Attorney GeneralWhenever the Attorney General has reasonable

				cause to believe that any person or group of persons has violated this

				paragraph or paragraph (5), the Attorney General may commence a civil action in

				any appropriate United States district court.

							(v)ReliefIn

				any civil action brought under clause (iv), if the court finds that a violation

				of this paragraph or paragraph (5) has occurred or is about to occur, the court

				may grant any equitable relief that the court considers to be appropriate,

				including temporary, preliminary, or permanent relief.

							(7)DefinitionsIn

				this subsection, the following definitions apply:

						(A)Appropriate

				state or local agencyThe term appropriate State or local

				agency means the State or local department or agency that is

				responsible, under applicable State or local law, for the review and approval

				of construction plans for compliance with generally applicable building codes

				or requirements.

						(B)Individual with

				a disabilityThe term individual with a disability

				has the meaning given the term in section 3 of the Americans with Disabilities

				Act of 1990 (42 U.S.C.

				12102).

						.

			

